In an action, inter alia, to recover dam*532ages for fraudulent concealment based on the alleged undervaluation of property in a separation agreement, the plaintiff wife appeals from an order of the Supreme Court, Richmond County (Leone, J.), entered February 22, 1994, which granted the defendant’s motion to dismiss the plaintiff’s first and second causes of action.
Ordered that the order is affirmed, with costs.
The parties entered into an out-of-court settlement agreement which provided in relevant part that (1) the husband would convey his interest, inter alia, in three properties to the wife, (2) the parties mutually relinquished all further claims to the other’s business and personal property interests, (3) both parties waived spousal support, and (4) because both parties were aware of each other’s assets, further discovery was waived by both parties. The wife now seeks, inter alia, damages for fraudulent concealment and fraud in the inducement, claiming that at the time of the agreement, the husband concealed or undervalued certain assets. The Supreme Court granted the husband’s motion to dismiss the wife’s fraud causes of action, and we now affirm.
We find unpersuasive the wife’s contention that she relied on the husband’s voluntary statement of net worth in making the agreement, as the agreement provides that the parties voluntarily limited their discovery of each other’s assets, and the record further indicates that the wife knew about at least one of the disputed properties (cf., Torsiello v Torsiello, 188 AD2d 523; Christian v Christian, 42 NY2d 63; Greenfield v Greenfield 147 AD2d 440). Bracken, J. P., Joy, Friedmann and Krausman, JJ., concur.